 



Exhibit 10.1
Genentech, Inc. 1991 Employee Stock Plan
1. Purpose
The purpose of this 1991 Employee Stock Plan (the “Plan”) is to provide
employees of Genentech, Inc. (the “Company”), and its U.S. subsidiaries
designated by the Company’s Board of Directors, who wish to become stockholders
of the Company an opportunity to purchase (i) shares of Common Stock of the
Company (the “Shares”). The Plan is intended to qualify as an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”).
2. Eligible Employees
Subject to the provisions of Sections 7, 8 and 9 below, any individual who is in
the full-time employment of the Company on the day on which a Grant Date (as
defined in Section 3 below) occurs is eligible to participate in an offering of
Shares made by the Company hereunder. In addition, the Board of Directors may at
any time designate one or more of the Company’s U.S. subsidiary corporations (as
defined in Section 425(f) of the Code) to be included in an offering of Shares
under the Plan. Full-time employment shall mean employment by the Company or its
designated U.S. subsidiary for:

  (a)   20 hours or more per week; and     (b)   more than five months in the
calendar year.

3. Grant Dates
From time to time, the Board of Directors may fix a date (a “Grant Date”) or a
series of dates (each of which is a “Grant Date”) on which the Company will
grant rights to purchase Shares (“Rights”) to employees eligible to participate.
4. Prices
The purchase price per Share for Shares covered by a grant of Rights hereunder
shall be determined by the Board of Directors, but in no event shall be less
than the lesser of:

  (a)   eighty-five percent (85%) of the fair market value of a Share on the
Grant Date on which such Right was granted; or     (b)   eighty-five percent
(85%) of the fair market value of a Share on the date such Right is exercised as
to that Share.

5. Exercise of Rights and Method of Payment

  (a)   Rights granted under the Plan will be exercisable on specific dates as
determined by the Board of Directors.     (b)   The method of payment for Shares
purchased upon exercise of Rights granted hereunder shall be through regular
payroll deductions or by lump sum cash payment, or both, as determined by the
Board of Directors. No interest shall be paid upon payroll deductions or other
payments in exercise of Rights unless specifically provided for by the Board of
Directors.

6. Terms of Rights
Rights granted hereunder shall be exercisable during a twenty-seven (27) month
period or such shorter period as determined by the Board of Directors. All
Rights granted to an employee shall terminate upon termination of full- time
employment of the employee. Any payments received by

 



--------------------------------------------------------------------------------



 



the Company from a participating employee with respect to a Right granted
hereunder and not utilized for the purchase of Shares upon exercise of such
Right shall be promptly returned to such employee by the Company after
termination of such Right, except that amounts that were not so utilized because
such amounts were insufficient to purchase a whole Share may be applied toward
the purchase of Shares pursuant to a Right subsequently granted hereunder, if
any.
7. Shares Subject to the Plan
No more than Fifty Two Million Four Hundred Thousand (52,400,000) Shares may be
sold pursuant to Rights granted under the Plan. Appropriate adjustments in the
above figure, in the number of Shares covered by outstanding Rights granted
hereunder, in the exercise price of the Rights and in the maximum number of
Shares which an employee may purchase (pursuant to Section 9 below) shall be
made to give effect to any mergers, consolidations, reorganizations,
recapitalizations, stock splits, stock dividends or other relevant changes in
the capitalization of the Company occurring after the effective date of the
Plan, provided that no fractional Shares shall be subject to a Right and each
Right shall be adjusted downward to the nearest full Share. Any agreement of
merger or consolidation will include provisions for protection of the then
existing Rights of participating employees under the Plan. Either authorized and
unissued Shares or issued Shares heretofore or hereafter reacquired by the
Company may be made subject to Rights under the Plan. If for any reason any
Right under the Plan terminates in whole or in part, Shares subject to such
terminated Right may again be subject to a Right under the Plan.
8. Limitations on Grants
Anything to the contrary notwithstanding, pursuant to Section 423 of the Code:

  (a)   No employee shall be granted a Right hereunder if such employee,
immediately after the Right is granted, owns stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company, its parent corporation (as defined in Section 425(c) of the Code)
or any subsidiary corporation, in each case computed in accordance with Section
423(b)(3) of the Code.     (b)   No employee shall be granted a Right which
permits his Rights to purchase Shares under all employee stock purchase plans of
the Company and its subsidiaries to accrue at a rate which exceeds twenty-five
thousand dollars ($25,000) (or such other maximum as may be prescribed from time
to time by the Code) of fair market value of such Shares (determined at the time
such Right is granted) for each calendar year in which such Right is outstanding
at any time, all in accordance with the provisions of Section 423(b)(8) of the
Code.

9. Limits on Participation

  (a)   Participation shall be limited to eligible employees who enroll under
the Plan.     (b)   No Right granted to any participating employee shall cover
more than Ninety Six Thousand (96,000) Shares.     (c)   No more than One
Million Four Hundred Forty Thousand (1,440,000) Shares may be purchased during
any calendar quarter upon the exercise of Rights granted under the Plan;
provided, however, that for those calendar quarters in which the Company pays
regular annual bonuses to eligible employees, the maximum aggregate number of
Shares which may be purchased upon the exercise of Rights shall be One Million
Six Hundred Thousand (1,600,000) Shares. If the aggregate purchases of Shares
upon exercises of Rights granted under the Plan would exceed the applicable
maximum number for a particular calendar quarter, the maximum permitted number
of Shares shall be allocated to the exercising participants in proportion to the
number of Shares they would otherwise purchase during such calendar quarter.

2



--------------------------------------------------------------------------------



 



10. Employee’s Rights as Stockholder
No participating employee shall have any Rights as a stockholder in the Shares
covered by a Right granted hereunder until such Right has been exercised, full
payment has been made for the corresponding Shares and the purchase has been
entered in the records of the Transfer Agent for the Shares.
11. Rights Not Transferable
Rights under the Plan are not assignable or transferable by a participating
employee.
12. Amendments or Discontinuance of the Plan
The Board of Directors of the Company shall have the right to amend, modify or
terminate the Plan at any time without notice; provided, however, that the then
existing Rights of all participating employees shall not be adversely affected
thereby, except that in the case of a participating employee of a foreign branch
of the Company or a designated U.S. subsidiary corporation the Plan may be
varied to conform with local laws, and provided further that, subject to the
provisions of Section 7 above, no such amendment to the Plan shall, without the
approval of the stockholders of the Company:

  (a)   Increase the total number of Shares which may be offered under the Plan;
    (b)   Amend the Plan in any manner which would render Rights granted
hereunder unqualified for special tax treatment under Section 421 of the Code.

13. Effective Date and Approvals
The Plan shall become effective as of January 1, 1991. The Company’s obligation
to offer, sell or deliver its Shares under the Plan is subject to the approval
of the Company’s stockholders and any governmental approval required in
connection with the authorized issuance or sale of such Shares and is further
subject to the determination by the Company that all applicable securities laws
have been complied with.
14. Administration of the Plan
The Board of Directors or any committee or person(s) to whom it delegates its
authority (the “Administrator”) shall administer, interpret and apply all
provisions of the Plan. The Administrator may waive such provisions of the Plan
as it deems necessary to meet special circumstances not anticipated or covered
expressly by the Plan. Nothing contained in this Section shall be deemed to
authorize the Administrator to alter or administer the provisions of the Plan in
a manner inconsistent with the provisions of Section 423 of the Code.

3